Action to recover damages for personal injuries sustained by the infant plaintiff when struck by a motor car owned by one defendant and driven by the other, and by the infant’s mother to recover for loss of services. In so far as it is in favor of plaintiff Lena Schwab, the judgment is reversed on the facts and a new trial *658granted, costs to abide the event, unless within ten days from the entry of the order hereon said plaintiff stipulate to reduce to $500 the amount of the verdict rendered in her favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict in favor of this plaintiff is excessive. Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ., concur.